NUMBER 13-10-00072-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                       IN RE: BISHOP LIFTING PRODUCTS, INC.


                           On Petition for Writ of Mandamus
                      and Motion for Emergency Temporary Relief.


                                    MEMORANDUM OPINION

             Before Chief Justice Valdez and Justices Yañez and Vela
                       Per Curiam Memorandum Opinion1

        Relator, Bishop Lifting Products, Inc., filed a petition for writ of mandamus and a

motion for emergency temporary relief in the above cause on February 18, 2010. The

Court, having examined and fully considered the petition for writ of mandamus and motion

for emergency temporary relief, is of the opinion that relator has not shown itself entitled

to the relief sought. Accordingly, the motion for emergency temporary relief and the

petition for writ of mandamus are DENIED. See TEX . R. APP. P. 52.8(a).

                                                                     PER CURIAM

Delivered and filed the
19th day of February, 2010.


        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the cou rt m ay hand dow n an opinion but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).